IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2137
                               Filed March 3, 2021


WILLIAM McGREW and ELAINE McGREW,
     Plaintiffs-Appellants,

vs.

EROMOSELE OTOADESE, M.D. and NORTHERN IOWA CARDIOVASCULAR
AND THORACIC SURGERY CLINIC, P.C.,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Kellyann M.

Lekar, Judge.



      Plaintiffs appeal the jury’s verdict for defendants in their medical malpractice

action. AFFIRMED.



      Martin Diaz, Swisher, for appellants.

      Nancy J. Penner, Jennifer E. Rinden, and Vincent S. Geis of Shuttleworth

& Ingersoll, Cedar Rapids, for appellees.



      Heard by Mullins, P.J., and May and Schumacher, JJ.
                                             2


SCHUMACHER, Judge.

       William McGrew and his wife, Elaine McGrew,1 appeal a jury verdict for Dr.

Eromosele Otoadese and Northern Iowa Cardiovascular and Thoracic Surgery

Clinic, P.C.,2 in their medical malpractice action.      Because the rules of civil

procedure require the disclosure of expert opinions, we conclude the district court

did not abuse its discretion by ruling a physician could only testify concerning his

treatment of McGrew and not to matters arising before he began treating him.

Also, the district court did not abuse its discretion by ruling another physician could

not testify in the case, as he did not provide any direct treatment to McGrew. The

McGrews did not provide adequate disclosure of the nature of the doctors’ expert

opinions.   We determine the court did not abuse its discretion by ruling the

McGrews could not present evidence of Dr. Otoadese’s past relationships with a

hospital or medical clinic, as the evidence was more prejudicial than probative. We

affirm the decision of the district court.

       I.     Background Facts & Proceedings

       McGrew, who was sixty-nine years old, experienced transient vision

problems in his right eye. His ophthalmologist believed the problems could be

caused by a cataract but wanted to rule out a vascular cause for the symptoms.

McGrew had a bilateral carotid duplex ultrasound, which was inconclusive.

McGrew’s primary care physician, Dr. John Musgrave, referred him to Dr.

Otoadese, who ordered a CT angiogram. Dr. Driss Cammoun interpreted the CT


1 We will refer to William McGrew individually as McGrew and to McGrew and his
wife together as the McGrews.
2 We will refer to Dr. Otoadese and Northern Iowa Cardiovascular and Thoracic

Surgery Clinic, P.C. together as Dr. Otoadese.
                                         3


angiogram as showing a sixty-five percent stenosis of the right internal carotid

artery. Dr. Otoadese interpreted the CT angiogram as showing a severe, at least

seventy percent stenosis of the right carotid artery. Based on these interpretations

of the CT angiogram, Dr. Otoadese recommended a right carotid endarterectomy

to remove plaque from McGrew’s right carotid artery, and McGrew agreed to the

surgery.

       Dr. Otoadese performed the right carotid endarterectomy on September 2,

2014. Following the procedure, McGrew suffered a stroke, resulting in a facial

droop and weakness on his left side. The next day, Dr. Otoadese performed a

second surgery, but McGrew’s condition did not improve.

       On September 26, McGrew was seen by Dr. Ivo Bekavac, a neurologist, for

a second opinion regarding his condition.         Dr. Bekavac concluded the CT

angiogram did not show sufficient carotid stenosis for surgery to be recommended.

He stated the CT angiogram showed stenosis of approximately forty percent. Dr.

Bekavac also concluded the second surgery was not medically indicated, as

McGrew had suffered a stroke more than eight hours before the surgery. Dr.

Bekavac had no relationship with McGrew prior to the stroke but provided

continuing treatment after the stroke occurred.

       Dr. Bekavac asked Dr. John Halloran, a radiologist, for his opinion. Dr.

Halloran agreed the CT angiogram did not show a sufficient degree of carotid

stenosis to recommend a right carotid endarterectomy. Dr. Halloran found the CT

angiogram showed McGrew’s right carotid artery had thirty-two percent stenosis.

Dr. Halloran never provided direct treatment to McGrew.
                                         4


       On July 29, 2016, the McGrews filed a petition against Dr. Otoadese,

alleging medical malpractice.3 The McGrews claimed Dr. Otoadese recommended

and performed an unnecessary medical procedure, which placed McGrew at risk

for having a stroke. They claimed Dr. Otoadese did not properly interpret the CT

angiogram.

       The McGrews’ designation of experts, filed on February 6, 2018, included

Dr. Bekavac and Dr. Halloran. The designation stated both doctors would be

testifying on the applicable standard of care. Dr. Otoadese filed a motion in limine,

seeking to exclude the expert opinion testimony of Dr. Bekavac and Dr. Halloran.

The district court ruled Dr. Bekavac could testify only about matters relating to his

treatment of McGrew. Dr. Bekavac could not give his opinion as to whether the

first or second surgery was supported by McGrew’s medical condition. The court

ruled Dr. Halloran, who had not directly treated McGrew, could not testify.

       Dr. Otoadese also sought to exclude evidence relating to other problems he

had during his medical career, such as losing privileges at a hospital. The district

court ruled this evidence would be precluded as it was irrelevant and unduly

prejudicial.

       During the trial, the plaintiffs made offers of proof of the testimony of Dr.

Bekavac and Dr. Halloran. The jury returned a verdict for the defendants. The

McGrews filed a motion for a new trial, claiming the district court abused its

discretion by precluding Dr. Bekavac and Dr. Halloran from providing opinion

evidence concerning the standard of care. They also claimed the court improperly


3The petition also named Dr. Cammoun as a defendant. There was a settlement
with Dr. Cammoun, and he is no longer a party in the case.
                                           5


prevented cross-examination of Dr. Otoadese’s background and work history. The

court denied the motion for a new trial. The McGrews now appeal.

       II.     Expert Witnesses

       The McGrews claim the district court abused its discretion by limiting the

testimony of Dr. Bekavac and prohibiting Dr. Halloran from testifying. They assert

the court misinterpreted the law concerning the admissibility of expert testimony

and they were prejudiced by the court’s ruling.

       We review the district court’s evidentiary rulings for an abuse of discretion.

Homeland Energy Sols., LLC v. Retterath, 938 N.W.2d 664, 684 (Iowa 2020).

There is an abuse of discretion when the court’s ruling is based on grounds that

are unreasonable or untenable. Anderson v. Khanna, 913 N.W.2d 526, 536 (Iowa

2018). “A ground is unreasonable or untenable when it is ‘based on an erroneous

application of the law.’” Id. (citation omitted).

       The district court relied on Hansen v. Central Iowa Hospital Corp., 686

N.W.2d 476, 485 (Iowa 2004). In Hansen, a plaintiff failed to designate her treating

physician as an expert witness in accordance with Iowa Code section 668.11

(2001). 686 N.W.2d at 480. The supreme court noted that a treating physician

“ordinarily is not required to formulate [an opinion on causation] in order to treat

the patient.” Id. at 482. Under the facts in Hansen, the physician “formed his

causation opinions as a treater.” Id. The court determined the physician could

give his opinion testimony on causation arising from treating the plaintiff, as the

opinion was not “formulated as a retained expert for purposes of issues in pending

or anticipated litigation.” Id.
                                         6


       The opinions of Dr. Bekavac and Dr. Halloran concerning whether Dr.

Otoadese should have performed the right carotid endarterectomy to remove

plaque did not arise from treating McGrew. At the time Dr. Bekavac and Dr.

Halloran arrived at their opinions, the surgery had already been performed. Their

opinions as to whether the degree of stenosis of the right internal carotid artery

warranted surgery did not affect the treatment of McGrew. Unlike the factual

situation in Hansen, the physicians did not arrive at their opinions as a necessary

part of the treatment of McGrew, and we conclude they were not treating

physicians.   See 686 N.W.2d at 482; Sherrick v. Obstetrics & Gynecology

Specialists, P.C., No. 17-0939, 2018 WL 5846055, at *4 (Iowa Ct. App. Nov. 7,

2018) (finding a physician’s opinion was inadmissible because it did not relate to

the care provided to the plaintiff).     We conclude the district court properly

determined Dr. Bekavac and Dr. Halloran could not testify as treating physicians.

       Under Iowa Rule of Civil Procedure 1.500(2)(a), a party must disclose the

identity of expert witnesses. McConkey on behalf of B.M. v. Huisman, No. 18-

1399, 2019 WL 3317373, at *3 (Iowa Ct. App. July 24, 2019). Concerning Dr.

Bekavac and Dr. Halloran, the McGrews assert the district court “erroneously

focused on their status as treating care providers rather than the fact that they had

been fully disclosed as expert witnesses.” They state that rather than looking at

whether Dr. Bekavac and Dr. Halloran were treating physicians, the court should

have considered whether or not the doctors were properly disclosed as expert

witnesses. The parties do not dispute that the McGrews advised Dr. Otoadese

that they planned to call Dr. Bekavac and Dr. Halloran as witnesses.
                                           7


       In addition to the identity of an expert witness, a party must disclose the

opinions held by an expert the party expects to call as a witness. Iowa R. Civ.

P. 1.500(1). Dr. Otoadese sought to exclude the testimony of Dr. Bekavac and Dr.

Halloran because they did not disclose the opinions they sought to introduce during

the trial. The McGrews claim that in addition to properly disclosing that they

intended to call Dr. Bekavac and Dr. Halloran as expert witnesses, they

appropriately disclosed the proposed testimony of the doctors. If a physician

assumes a role in litigation analogous to that of a retained expert, the rules

pertaining to discovery of an expert’s opinion apply. Day by Ostby v. McIlrath, 469

N.W.2d 676, 677 (Iowa 1991).

       “[T]he application of [rule 1.508, concerning discovery of an expert witness’s

opinions] does not necessarily depend on the label or role of the physician.

Instead, it hinges on the reason and time frame in which the underlying facts and

opinions were acquired by the physician.” Morris-Rosdail v. Schechinger, 576

N.W.2d 609, 612 (Iowa Ct. App. 1998). The Iowa Supreme Court has stated:

       The disclosure requirements of rule 1.508 are generally limited to
       physicians retained as experts for purposes of litigation or for trial.
       However, “even treating physicians may come within the parameters
       of rule [1.508] when they begin to assume a role in the litigation
       analogous to that of a retained expert.” This will occur if the treating
       physician focuses more on the legal issues in pending litigation and
       less on the medical facts and opinions associated in treating a
       patient.

Eisenhauer ex rel. T.D. v. Henry Cty. Health Ctr., 935 N.W.2d 1, 22 (Iowa 2019)

(citations omitted). Thus, under Eisenhauer, the question is not whether a witness

has been retained as an expert, but rather whether the witness has “assume[d] a

role in the litigation analogous to that of a retained expert.” Id.
                                          8


         A doctor has taken a role analogous to that of a retained expert witness if

the “physician focuses more on the legal issues in pending litigation and less on

the medical facts and opinions associated in treating a patient.” Id. Dr. Bekavac

and Dr. Halloran were expected to testify concerning the degree of stenosis in

McGrew’s right carotid artery and whether Dr. Otoadese was negligent in

recommending a right carotid endarterectomy. These opinions were relevant to

pending litigation and not to the treatment of McGrew, as the opinions arose after

the treatment had occurred.

         We find Dr. Bekavac and Dr. Halloran had taken “a role in the litigation

analogous to that of a retained expert.”      See id.   For this reason, the rules

pertaining to discovery of an expert’s opinion applied to them. See Day by Ostby,

469 N.W.2d at 677.

         Dr. Otoadese asserts the doctors did not submit medical reports under rule

1.500(2)(b). The district court found the doctors were not required to prepare a

written report under Iowa Rule of Civil Procedure 1.500(2)(b).4 Rule 1.500(2)(b)

applies to witnesses who are retained or specially employed to provide expert

testimony. Stellmach v. State, No. 15-2105, 2017 WL 1735618, at *9 (Iowa Ct.

App. May 3, 2017).

         Even if Dr. Bekavac and Dr. Halloran were not required to submit an expert

report under rule 1.500(2)(b), we find they were subject to the requirements for the


4   Rule 1.500(2)(b) provides:
         Unless otherwise stipulated or ordered by the court, this disclosure
         must be accompanied by a written report—prepared and signed by
         the witness—if the witness is one retained or specially employed to
         provide expert testimony in the case or one whose duties as the
         party’s employee regularly involve giving expert testimony.
                                         9


discovery of expert witness opinions under rule 1.500(2)(c). Rule 1.500(2)(c)

applies to expert witnesses who are not required to provide a written report. The

rule provides:

       Unless otherwise stipulated or ordered by the court, if the witness is
       not required to provide a written report, this disclosure must state:
              (1) The subject matter on which the witness is expected to
       present evidence under Iowa Rules of Evidence 5.702, 5.703, or
       5.705.
              (2) A summary of the facts and opinions to which the witness
       is expected to testify.

Iowa R. Civ. P. 1.500(2)(c). A physician designated as an expert is expected to

“disclose[ ] a summary of facts and opinions to which he was expected to testify.”

See Eisenhauer, 935 N.W.2d at 21 (citing Iowa R. Civ. P. 1.500(2)(c)(2)).

       The exact nature of the doctors’ opinions was unknown to the parties.

Counsel for plaintiffs indicated he did not have access to the two doctors. 5 Defense

counsel then stated, “Well, for heaven sakes, if he doesn’t have access to them, I

certainly don’t.” The purpose of the expert witness discovery rules is to “avoid[ ]

surprise to the opposing party and to allow the parties to formulate their positions

on as much evidence as is available.”6 Faris v. City of Iowa Falls, No. 12-0696,

2013 WL 988634, at *5 (Iowa Ct. App. Mar. 13, 2013).




5 The McGrews acknowledge Dr. Bekavac and Dr. Halloran were not retained
experts, counsel stating:
       They were treating physicians. That’s how we looked at them. And
       I certainly couldn’t control them. If I wanted to retain them, I wouldn’t
       have been able to retain them. They had chosen on their own that
       this is how they wanted to deal with it, and they weren’t going to do
       anything other than that.
6 The depositions of Dr. Bekavac and Dr. Halloran were scheduled but were later

cancelled by the defense.
                                          10


       We conclude the district court did not abuse its discretion by ruling Dr.

Bekavac could only testify concerning his treatment of McGrew, not to matters

arising before he began treating him. Also, the court did not abuse its discretion

by ruling Dr. Halloran could not testify in the case, as he did not provide any direct

treatment to McGrew. The McGrews did not provide adequate disclosure of the

nature of the doctors’ opinions. We affirm the court’s rulings on these issues.

       III.   Defendant’s History

       The McGrews assert the district court abused its discretion by limiting their

ability to cross-examine Dr. Otoadese regarding his qualifications. They wanted

to impugn Dr. Otoadese’s credibility by presenting evidence to show he voluntarily

surrendered his hospital privileges to perform open-heart surgery as part of a

settlement with a local hospital and had not performed open-heart surgery since

2009. The McGrews state they were prejudiced because the jury was not provided

a complete picture of Dr. Otoadese’s work history.

       During the trial, counsel for plaintiffs agreed that references to the litigation

between Dr. Otoadese and a local hospital would not be discussed. On the issue

of whether Dr. Otoadese could perform heart surgery at the hospital, the court

stated:

       Well, and again, to the extent that I wasn’t clear, I don’t think that
       that’s admissible either. Again, I think it can be explored that he used
       to do that; that it was a large percentage of his practice, he stopped
       doing it six or seven years ago; that now his practice is more made
       up of doing something else, again, what the nature of the practice
       was.
                                         11


       The McGrews also sought to present evidence to show Dr. Otoadese was

terminated from a medical clinic and opened his own clinic in 2013. The district

court ruled:

       I do believe that once he takes the stand, and in light of some of the
       statements made in opening about his background, that his
       background is fully—is fully subject to being explored by counsel for
       the Plaintiff to an extent, meaning, where did you work? How long
       were you there? When did you leave? What was the nature of your
       practice? Those types of things, I think, are—can be gotten into.
       References to kicked out or the nature in which his relationship
       ended with [the medical clinic], I think is inadmissible.

       The McGrews claim the district court abused its discretion by ruling some

parts of Dr. Otoadese’s professional history were not admissible. They assert Dr.

Otoadese was presented as an expert by the defense and “should have been

subjected to the same scrutiny given to retained experts.” Dr. Otoadese stated his

termination from the medical clinic was related to a patient lawsuit, an out-of-court

settlement, and a determination he was not insurable.

       Evidence is admissible only if it is relevant; “[i]rrelevant evidence is not

admissible.” Iowa R. Evid. 5.402. “Evidence is relevant if it has a tendency to

make a consequential fact more or less probable than it would be without the

evidence.” State v. Thomas, 766 N.W.2d 263, 270 (Iowa Ct. App. 2009) (citing

Iowa R. Evid. 5.401). Even if evidence is relevant, it may still be excluded if the

danger of undue prejudice substantially outweighs the probative value of the

evidence. Iowa R. Evid. 5.403.

       The district court’s ruling denying the McGrews’ motion for a new trial

stated:

       The various evidence offered by the Plaintiffs concerning the ending
       of the relationship between Dr. Otoadese and [the medical clinic], as
                                         12


       well as Dr. Otoadese’s privileges was not relevant to the issues to be
       decided by the jury in the present case and, further, even if relevant,
       had prejudicial effect that far exceeded any probative value that that
       evidence might provide.

       We find the district court did not abuse its discretion in excluding this

evidence.

       Even when the evidence had a minimal probative value, it may also be

excluded on the grounds that it is unduly prejudicial. See Iowa R. Evid. 5.403.

       We utilize a two-part test to decide whether evidence should be
       excluded under rule 5.403. “First, we consider the probative value
       of the evidence. Second, we balance the probative value against the
       danger of its prejudicial or wrongful effect upon the triers of fact.”
       Probative value refers to “‘the strength and force of the evidence to
       make a consequential fact more or less probable.’”

State v. Webster, 865 N.W.2d 223, 242 (Iowa 2015) (citations omitted). Evidence

may be considered unfairly prejudicial if it “appeals to the jury’s sympathies,

arouses its sense of horror, provokes its instinct to punish, or triggers other

mainsprings of human action that may cause a jury to base its decision on

something other than the established propositions in the case.” Id. at 242–43.

       In order to weigh the probative value of evidence against the danger of

unfair prejudice, the court considers

       (1) the need for the proffered evidence “in view of the issues and other
       available evidence,” (2) whether there is clear proof it occurred, (3) the
       “strength or weakness of the prior-acts evidence in supporting the
       issue sought to be prove[d],” and (4) the degree to which the evidence
       would improperly influence the jury.

Id. at 243 (citations omitted). “Weighing probative value against prejudicial effect

‘is not an exact science,’ so ‘we give a great deal of leeway to the trial judge who

must make this judgment call.’” State v. Einfeldt, 914 N.W.2d 773, 784 (Iowa 2018)

(citation omitted).
                                         13


       There was no need for the evidence; there was no clear proof of exactly

what occurred leading to the settlement agreements between Dr. Otoadese and

the hospital and medical clinic. The evidence gave weak support to the proposition

that Dr. Otoadese was negligent. See Webster, 865 N.W.2d at 243.

       In addition, even if the evidence had some relevance, any probative value

would be outweighed by the danger the evidence is unduly prejudicial. See Iowa

R. Evid. 5.403. The evidence would improperly influence the jury to find Dr.

Otoadese liable based on evidence involving different events. See Webster, 865

N.W.2d at 243. We conclude the district court did not abuse its discretion in finding

the evidence was inadmissible.

       The McGrews claim their due process rights were violated because they

were unable to present the evidence of Dr. Otoadese’s prior work history. This

issue was first raised in the McGrews’ motion for a new trial. In Dr. Otoadese’s

response to the motion, he noted the issue may not have been preserved. The

district court did not rule on this constitutional issue. We conclude this issue has

not been preserved for our review. See Meier v. Senecaut, 641 N.W.2d 532, 537

(Iowa 2002) (“It is a fundamental doctrine of appellate review that issues must

ordinarily be both raised and decided by the district court before we will decide

them on appeal.”).

       Finally, the McGrews’ briefing refers to a matter involving a post-trial Board

of Medicine settlement with Dr. Otoadese and the failure of Dr. Otoadese to
                                         14


disclose this on-going investigation during discovery. We find such issue is not

relevant to this appeal.7

       We affirm the decision of the district court.

       AFFIRMED.




7 A motion to vacate judgment pursuant to Iowa Rules of Civil Procedure 1.1012
and 1.1013 was filed by the McGrews on January 21, 2020, and was pending at
the time of the instant appeal.